November 26, 2007 Via Edgar United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention:Jeffrey Riedler, Assistant Director Jennifer Riegel, Attorney Michael Reedich, Special Counsel Re:Urigen Pharmaceuticals, Inc. (the “Company”) Registration Statement on Form S-1 Filed October 12, 2007 File No. 333-146674 Ladies and Gentlemen: We have set forth below the comments issued by the staff of the Securities and Exchange Commission (the “Staff”) by letter dated October 26, 2007.Each comment is followed by the Company’s response. FORMS-3 General 1.Please provide us, with a view toward disclosure in the prospectus, with the total dollar value of the securities underlying the preferred shares that you have registered for resale (using the number of underlying securities that you have registered for resale and the market price per share for those securities on the date of the sale of the preferred shares). Response: The Company has disclosed the dollar value of the securities underlying the preferred sharesthat it is registering for resale on page 5 of the Registration Statement. 61 BROADWAYNEW YORK, NEW YORK10006 T 212-930-9700F 212-930-9725www.srff.com 1 2.Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of the dollar amount of each payment (including the value of any payments to be made in common stock) in connection with the transaction that you have made or may be required to make to the selling shareholder, any affiliate of the selling shareholder, or any person with whom the selling shareholder has a contractual relationship regarding the transaction (including any interest payments, liquidated damages, payments made to “finders” or “placement agents,” and any other payments or potential payments). Please provide footnote disclosure of the terms of each such payment. Please do not include any shares to be issued upon the conversion of the preferred stock in this disclosure. Further, please provide us, with a view toward disclosure in the prospectus, with disclosure of the net proceeds to the issuer from the sale of the preferred stock and the total possible payments to the selling shareholder and any of its affiliates in the first year following the sale of preferred stock. Response: Please see tables 1 and 3 beginning on page 22 of the Registration Statement. 3.Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of: •the total possible profit the selling shareholder could realize as a result of the conversion discount for the securities underlying the preferred stock, presented in a table with the following information disclosed separately: •the market price per share of the securities underlying the preferred stock on the date of the sale of the preferred stock; •the conversion price per share of the underlying securities on the date of the sale of the preferred stock, calculated as follows: -if the conversion price per share is set at a fixed price, use the price per share established in the purchase and sale agreement; and -if the conversion price per share is not set at a fixed price and, instead, is set at a floating rate in relationship to the market price of the underlying security, use the conversion discount rate and the market rate per share on the date of the sale of the preferred stock and determine the conversion price per share as of that date; •the total possible shares underlying the preferred stock (assuming no cash dividend payments, complete conversion of the shares of preferred stock); •the combined market price of the total number of shares underlying the preferred stock, calculated by using the market price per share on the date of the sale of the preferred stock and the total possible shares underlying the preferred stock; 2 •the total possible shares the selling shareholder may receive and the combined conversion price of the total number of shares underlying the preferred stock calculated by using the conversion price on the date of the sale of the preferred stock and the total possible number of shares the selling shareholder may receive; and •the total possible discount to the market price as of the date of the sale of the preferred stock, calculated by subtracting the total conversion price on the date of the sale of the preferred stock from the combined market price of the total number of shares underlying the preferred stock on that date. If there are provisions in the certificate of designation of preferences, rights and limitations of Series B that could result in a change in the price per share upon the occurrence of certain events, please provide additional tabular disclosure as appropriate. For example, if the conversion price per share is fixed unless and until the market price falls below a stated price, at which point the conversion price per share drops to a lower price, please provide additional disclosure. Response: Please see table 3 on page 22 of the Registration Statement. 4.Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of: • the total possible profit to be realized as a result of any conversion discounts for securities underlying any other warrants, options, notes, or other securities of the issuer that are held by the selling shareholder or any affiliates of the selling shareholder, presented in a table with the following information disclosed separately: • market price per share of the underlying securities on the date of the sale of that other security; • the conversion/exercise price per share as of the date of the sale of that other security, calculated as follows: - if the conversion/exercise price per share is set at a fixed price, use the price per share on the date of the sale of that other security; and - if the conversion/exercise price per share is not set at a fixed price and, instead, is set at a floating rate in relationship to the market price of the underlying security, use the conversion/exercise discount rate and the market rate per share on the date of the sale of that other security and determine the conversion price per share as of that date; 3 • the total possible shares to be received under the particular securities (assuming complete conversion/exercise); • the combined market price of the total number of underlying shares, calculated by using the market price per share on the date of the sale of that other security and the total possible shares to be received; • the total possible shares to be received and the combined conversion price of the total number of shares underlying that other security calculated by using the conversion price on the date of the sale of that other security and the total possible number of underlying shares; and • the total possible discount to the market price as of the date of the sale of that other security, calculated by subtracting the total conversion/exercise price on the date of the sale of that other security from the combined market price of the total number of underlying shares on that date. Response: Please see Table 4 on page 23 of the Registration Statement. 5.Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of: • the gross proceeds paid or payable to the issuer in the private placement transaction; • all payments that have been made or that may be required to be made by the issuer that are disclosed in response to comment 2; •the resulting net proceeds to the issuer; and • the combined total possible profit to be realized as a result of any conversion discounts regarding the securities underlying the preferred stock issued in the private placement and any other warrants, options, notes, or other securities of the issuer that are held by the selling shareholder or any affiliates of the selling shareholder that is disclosed in response to comments 3 and 4. Further, please provide us, with a view toward disclosure in the prospectus, with disclosure - as a percentage - of the total amount of all possible payments as disclosed in response to comment 2 and the total possible discount to the market price of the shares underlying the preferred stock as disclosed in response to comment 3 divided by the net proceeds to the issuer from the sale of the preferred stock. Response: Please see Table 5 on page 23 of the Registration Statement. 4 6.Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of all prior securities transactions between the issuer (or any of its predecessors) and the selling shareholder, any affiliates of the selling shareholder, or any person with whom the selling shareholder has a contractual relationship regarding the transaction (or any predecessors of those persons), with the table including the following information disclosed separately for each transaction; • the date of the transaction; • the number of shares of the class of securities subject to the transaction that were outstanding prior to the transaction; • the number of shares of the class of securities subject to the transaction that wereoutstanding prior to the transaction and held by persons other than the sellingshareholder, affiliates of the company, or affiliates of the selling shareholder; • the number of shares of the class of securities subject to the transaction that were issued or issuable in connection with the transaction; • the percentage of total issued and outstanding securities that were issued or issuable in the transaction (assuming full issuance), with the percentage calculated by taking the number of shares issued and outstanding prior to the applicable transaction and held by persons other than the selling shareholder, affiliates of the company, or affiliates of the selling shareholder, and dividing that number by the number of shares issued or issuable in connection with the applicable transaction; • the market price per share of the class of securities subject to the transaction immediately prior to the transaction (reverse split adjusted, if necessary); and • the current market price per share of the class of securities subject to the transaction (reverse split adjusted, if necessary). Response: There were no prior transactions between the Company and the selling stockholder any affiliates of the selling stockholder, or any person with whom the selling stockholder has a contractual relationship regarding the transaction. Please see Table 5 7.Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure comparing: • the number of shares outstanding prior to the private placement transaction that are held by persons other than the selling shareholder, affiliates of the company, and affiliates of the selling shareholder; • the number of shares registered for resale by the selling shareholder or affiliates of the selling shareholder in prior registration statements; • the number of shares registered for resale by the selling shareholder or affiliates of the selling shareholder that continue to be held by the selling shareholder or affiliates of the selling shareholder; 5 • the number of shares that have been sold in registered resale transactions by the selling shareholder or affiliates of the selling shareholder; and • the number of shares registered for resale on behalf of the selling shareholder or affiliates of the selling shareholder in the current transaction. In this analysis, the calculation of the number of outstanding shares should not include any securities underlying any outstanding convertible securities, options, or warrants. Response: Please see Table 6 on page 23 of the Registration Statement. 8.Please provide us, with a view toward disclosure in the prospectus, with the following information: • whether the issuer has the intention, and a reasonable basis to believe that it will have the financial ability, to make all payments and dividends on the overlying securities; and • whether - based on information obtained from the selling shareholder - the selling shareholder has an existing short position in the company’s common stock and, if the selling shareholder has an existing short position in the company’s stock, the following additional information: - the date on which the selling shareholder entered into that short position; and - the relationship of the date on which the selling shareholder entered into that short position to the date of the announcement of the private placement transaction and the filing of the registration statement (eg, before or after the announcement of the private placement transaction, before the filing or after the filing of the registration statement, etc.). Response: The Company has disclosed that it believes that it will have the financial ability to make all payments and dividends as required under the Series B Preferred Stock Purchase Agreement. In addition, the Company has disclosed that based upon information obtained from the selling stockholder, the selling stockholder does not have existing short position in the Company’s common stock. Please see page 24 of the Registration Statement. 6 9.Please provide us, with a view toward disclosure in the prospectus, with: • a materially complete description of the relationships and arrangements that have existed in the past three years or are to be performed in the future between the issuer (or any of its predecessors) and the selling shareholder, any affiliates of the selling shareholder, or any person with whom the selling shareholder has a contractual relationship regarding the transaction (or any predecessors of those persons)
